DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 7, 2022 is acknowledged.  Claims 1-7, 9-16, 19-22, 24, 26, and 27 are pending in the application.  Claims 1-7, 9, 10, and 14-16 have been withdrawn from consideration.  Claims 8, 17, 18, 23, and 25 have been cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13, 19-22, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Little US 3830947 (hereinafter “Little”) in view of Beaulieu et al. WO 2006034857 (hereinafter “Beaulieu”).
With respect to claim 11, Little teaches a pasteurized creaming mix (dressing) used to prepare creamed cottage cheese, and the stiffness of the cream mix is related to the heat treatment of the cream (pasteurization) (Abstract; and C4, L38-61).
Regarding the limitation of comprising added chloride salt of Na+, K+, and/or Ca2+ and a total amount of carbohydrate-based stabilisers of at most 0.2% (w/w) as recited in claim 11, Little teaches the dressing comprises salt (NaCl) and from about 0.01% to 1.50%, by weight, of a colloid former and 0.25% of guar gum was used as a colloid former in one example (C9, L9-24; C11, L9-29 and 50-52; and C12, L37-40).  The range of colloid former in Little encompasses the presently claimed range of carbohydrate-based stabilisers.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of has a pH in the range of 6-8 at 20 degrees C as recited in claim 11, Little teaches the dressing has a pH of below about 5.0 at a temperature between 125⁰F-33⁰F (51.7⁰C-.56⁰C) (C3, L53-57; C4, L19-23; and C7, L1-4).  The temperature of Little encompasses the presently claimed temperature.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Little does not expressly teach a pH in the range of 6-8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH of the dressing in Little with the expectation of successfully preparing a dressing of desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because Little teaches the pH of the dressing can be adjusted based upon the desired taste of the final product since the reference teaches cream has a pH of about 6.4 – 6.6 and results in a very mild and bland product and cream dressing acidified to a pH to below about 5.0 has a much more “cultured type flavor” than when partially acidified to a pH in the range of 5.2-5.8 (C3, L8-11, 41-43, 53-57, and 63-67), it is well understood that flavor is a matter of choice, and the pH of about 5 described in Little is interpreted to include values slightly above 5 and is close enough to the claimed pH that one skilled in the art would have expected the dressing and the claimed thickened dairy liquid to have the same properties.  There would have been a reasonable expectation of success.  It is understood that taste is a matter of choice and is the subjective opinion of the person sampling the flavor composition.  See MPEP 2173.05(b).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQe2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0).
Regarding the limitation of has a viscosity in the range of 20-400 cP at 5 degrees C as recited in claim 11, Little teaches the dressing has viscosity of about 300 centipoises or less as measured at about 40⁰F (about 4.4⁰C) (C3, L48-53; C4, L40-41; and C10, L27-31).  The ranges in Little overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of comprises a total amount of Na+, K+, Ca2+, and Cl- in the range of 0.4-3.8% (w/w) as recited in claim 11, Little teaches the dressing comprises about 1% or 3% salt (NaCl or chloride salt of Na+) (C9, L9-24 and 30-32; C10, L33-34; and C11, L9-29) and falls within the presently claimed range.
Regarding the limitation of is obtainable by a method as recited in claim 11, it is noted that limitation refers to a product-by-process limitation and is directed to a method of making said dairy liquid.  It is unclear exactly how the recited method steps impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Regarding the limitation of comprising the step of a) providing a liquid dairy base comprising milk fat, milk protein, and acid-gellable whey protein aggregates, said dairy base having a pH in the range of 6-8, and said dairy base containing 0.2-3% (w/w) acid-gellable whey protein aggregates, wherein said acid-gellable whey protein aggregates are prepared by heat-denaturation of a demineralised whey protein solution having a pH in the range of 6-8 at a temperature of at least 68 degrees C for at most 60 minutes with or without shear forces acting on the whey protein during the denaturation as recited in claim 11, Little teaches preparing the dressing with milk and/or cream.  Milk (pH typically about 6.7-6.9) and cream comprise lipoid (butterfat) and protein (liquid dairy base comprising milk fat and milk protein), and cream has a pH of about 6.40-6.60 (C3, L8-10; C5, L5-22, 31-35, and 57-62; C9, L9-18; and C11, L18-24). 
Little also teaches the dressing may further comprise up to 3.00 percent of bodying agents (C8, L41-44).  However, Little does not expressly disclose the bodying agent comprises acid-gellable whey protein aggregates.
Beaulieu teaches whey protein aggregates that may be used as emulsifiers in food products.  The whey protein aggregates are prepared by subjecting the aqueous solution of demineralized whey protein with a pH of 6.3-9 to a temperature of between 80⁰C to 95⁰C, during a time period of from 10 seconds to 30 minutes, to obtain aggregates of whey protein in a denatured status (Abstract; P1, L4-8; P1, L36-P2, L12; P2, L34-37; P3, L33-P4, L13; P5, L24-30; P7, L1; P7, L33-P8, L3; P8, L10-19 & 34-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Beaulieu, to select whey protein aggregates as the bodying agent in the dressing of Little based in its suitability for its intended purpose with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Little and Beaulieu similarly teach the utilization of bodying agents/emulsifiers in the preparation of food, Little teaches bodying agents, such as monodiglycerides, may be used (C8, L41-44) and Beaulieu recognizes the equivalence of monodiglycerides and whey protein aggregates as emulsifiers in foodstuff (Abstract; P1, L4-8 and 20-23; and P7, L33-P8, L3), Beaulieu teaches the whey protein aggregates are ideally suited for use as an emulsifier since they are able to stabilize fat and/or air in an aqueous system for prolonged period, have a neutral taste, i.e. no off-flavor, add nutritional value, and increase mouthfeel (P2, L34-37; P3, L1-4; P8, L5-8 and 23-26), Little teaches the dressing may contain colloid formers, such as gums, and bodying agents (C8, L27-44) and Beaulieu teaches the whey protein aggregates may be used together with other active materials, such as polysaccharides (e.g., gums) (P8, L21-23), and said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitations of b) optionally, homogenizing the dairy base, c) heat-treating the liquid dairy base at a temperature of at least 70 degrees C for a duration sufficient to obtain at least a factor 105 reduction in the number of colony forming units of the liquid dairy base, and d) cooling the liquid dairy base to at most 10 degrees C, thereby obtaining the thickened dairy liquid, said method furthermore comprising adding chloride salt of Na+, K+ and/or Ca2+ to the dairy base before and/or after the heat-treatment of step c) in an amount sufficient to obtain a total amount of added chloride salt of Na+, K+ and Ca2+ of the thickened dairy liquid in the range of 0.1-3% (w/w) as recited in claim 11, Little teaches heating the dairy component at pasteurizing temperatures of about 160⁰F/71⁰C or greater for a period of time no longer than about 30 minutes to obtain a product with a total culture count of usually only a few hundred and rarely more than 3,000 to 5,000 per mil (step c) (C2, L7-13; C5, L24-30, 63-68, and 72-75).  Homogenizing may be conveniently effected during heat treatment (step b) (C8, L55-56; and C9, L24-28).  The homogenized dressing may be cooled to 50⁰F/10⁰C or to refrigeration temperature (about 40⁰F/about 4.4⁰C) (step d) (C7, L16-18 and 24-27; and C9, L24-28).  One percent salt (NaCl) may be added after heat treatment of the dressing or adding 3% salt (NaCl) prior to heat treatment (C9, L9-18; C10, L29-34; and C11, L18-24).  
Since the dairy liquid of claim 11 is the same as the dressing disclosed by modified Little, as set forth above, the claim is unpatentable even if the dressing of modified Little was made by a different process.  See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Further, the method steps as recited in the claims does not appear to produce a materially different product from the prior art.

With respect to claim 12, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of comprising at least 5% (w/w) protein as recited in claim 12, modified Little teaches the dressing comprises milk (about 3.3% protein) and/or cream (about 3% protein) as well as up to 3% of bodying agents (whey protein aggregates) (C5, L5-22, 31-35, and 57-62; C8, L37-44; C9, L9-13; and C11, L18-21).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
With respect to claim 13, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of comprising at most 10% (w/w) fat as recited in claim 13, modified Little teaches dressing may comprise as much as 20% butterfat (C5, L68-71) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 19, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the dairy base of step a) contains 0.4-3% (w/w) acid-gellable whey protein aggregates as recited in claim 19, modified Little teaches the dressing may further comprise up to 3.00 percent of bodying agents (whey protein aggregates) (C8, L41-44) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 20, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the chloride salt of Na+, K+, and/or Ca2+ is added prior to the heat treatment in an amount in the range of 0.4-1.2% (w/w) as recited in claim 20, Little teaches 1% salt (NaCl) may be added after heat treatment of the dressing or adding the salt prior to heat treatment (C9, L9-18 and 30-32; C10, L29-34; and C11, L18-24).  

With respect to claim 21, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the dairy base of step a) contains a total amount of carbohydrate-based stabilisers of at most 0.2% (w/w) as recited in claim 21, Little teaches about 0.01% to 1.50%, by weight, of a colloid former is added to the cream and/or milk, and 0.25% of guar gum was used as a colloid former in one example (C9, L9-24; C11, L9-29 and 50-52; and C12, L37-40).  The range of colloid former in Little encompasses the presently claimed amount of carbohydrate-based stabilisers.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 22, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the dairy base comprises at least 5% (w/w) protein as recited in claim 22, modified Little teaches the dressing comprises milk (about 3.3% protein) and/or cream (about 3% protein) as well as up to 3% of bodying agents (whey protein aggregates) (C5, L5-22, 31-35, and 57-62; C8, L37-44; C9, L9-13; and C11, L18-21).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 24, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the dairy base comprises at most 10% (w/w) fat as recited in claim 24, modified Little teaches the dressing may comprise as much as 20% butterfat (C5, L68-71) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 26, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein at least 10% (w/w) of the total amount of added chloride salt of Na+, K+, and/or Ca2+ is added before the heat-treatment and the rest is added after the heat-treatment as recited in claim 26, Little teaches adding salt before and/or after heat treatment (C9, L9-18; C10, L29-34; and C11, L18-24).
	
With respect to claim 27, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the added chloride salt of Na+, K+, and/or Ca2+ comprises one or more salts selected from the group consisting of NaCl, KCl, and CaCl2 as recited in claim 27, Little teaches adding salt (NaCl) to prepare the dressing (C9, L9-18; C10, L29-34; and C11, L18-24).

Claims 11-13, 19-22, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Little US 3830947 (hereinafter “Little”) in view of Gaymont CA 890871 (hereinafter “Gaymont”) and Beaulieu et al. WO 2006034857 (hereinafter “Beaulieu”).
With respect to claim 11, Little teaches a pasteurized creaming mix (dressing) used to prepare creamed cottage cheese, and the stiffness of the cream mix is related to the heat treatment of the cream (pasteurization) (Abstract; and C4, L38-61).
Regarding the limitation of comprising added chloride salt of Na+, K+, and/or Ca2+ and a total amount of carbohydrate-based stabilisers of at most 0.2% (w/w) as recited in claim 11, Little teaches the dressing comprises salt (NaCl) and from about 0.01% to 1.50%, by weight, of a colloid former and 0.25% of guar gum was used as a colloid former in one example (C9, L9-24; C11, L9-29 and 50-52; and C12, L37-40).  The range of colloid former in Little encompasses the presently claimed range of carbohydrate-based stabilisers.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of has a pH in the range of 6-8 at 20 degrees C as recited in claim 11, Little teaches the dressing has a pH of below about 5.0 at a temperature between 125⁰F-33⁰F (51.7⁰C-.56⁰C) (C3, L53-57; C4, L19-23; and C7, L1-4).  The temperature of Little encompasses the presently claimed temperature.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Little does not expressly teach a pH in the range of 6-8.
Gaymont teaches dressing for cottage cheese, and the dressing has a pH in the range of 4 to 7 (P6, L2-3 and 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges of pH, including the instantly claimed range, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Gaymont and Little similarly teach dressing for cottage cheese, Gaymont teaches it is desirable that the dressing has a pH in the range of 4 to 7 for improved shelf life of the product (P6, L2-3), Little teaches the shelf life of the creamed cottage cheese will have at least 10 to 12 week’s shelf life in one example (C11, L27-29), Little also teaches the pH of the dressing can be adjusted based upon the desired taste of the final product since the reference teaches cream has a pH of about 6.4 – 6.6 and results in a very mild and bland product and cream dressing acidified to a pH to below about 5.0 has a much more “cultured type flavor” than when partially acidified to a pH in the range of 5.2-5.8 (C3, L8-11, 41-43, 53-57, and 63-67), and it is well understood that flavor is a matter of choice.  There would have been a reasonable expectation of success.  It is understood that taste is a matter of choice and is the subjective opinion of the person sampling the flavor composition.  See MPEP 2173.05(b).  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of has a viscosity in the range of 20-400 cP at 5 degrees C as recited in claim 11, Little teaches the dressing has viscosity of about 300 centipoises or less as measured at about 40⁰F (about 4.4⁰C) (C3, L48-53; C4, L40-41; and C10, L27-31).  The ranges in Little overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of comprises a total amount of Na+, K+, Ca2+, and Cl- in the range of 0.4-3.8% (w/w) as recited in claim 11, Little teaches the dressing comprises about 1% or 3% salt (NaCl or chloride salt of Na+) (C9, L9-24 and 30-32; C10, L33-34; and C11, L9-29) and falls within the presently claimed range.
Regarding the limitation of is obtainable by a method as recited in claim 11, it is noted that limitation refers to a product-by-process limitation and is directed to a method of making said dairy liquid.  It is unclear exactly how the recited method steps impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Regarding the limitation of comprising the step of a) providing a liquid dairy base comprising milk fat, milk protein, and acid-gellable whey protein aggregates, said dairy base having a pH in the range of 6-8, and said dairy base containing 0.2-3% (w/w) acid-gellable whey protein aggregates, wherein said acid-gellable whey protein aggregates are prepared by heat-denaturation of a demineralised whey protein solution having a pH in the range of 6-8 at a temperature of at least 68 degrees C for at most 60 minutes with or without shear forces acting on the whey protein during the denaturation as recited in claim 11, Little teaches preparing the dressing with milk and/or cream.  Milk (pH typically about 6.7-6.9) and cream comprise lipoid (butterfat) and protein (liquid dairy base comprising milk fat and milk protein), and cream has a pH of about 6.40-6.60 (C3, L8-10; C5, L5-22, 31-35, and 57-62; C9, L9-18; and C11, L18-24). 
Little also teaches the dressing may further comprise up to 3.00 percent of bodying agents (C8, L41-44).  However, Little does not expressly disclose the bodying agent comprises acid-gellable whey protein aggregates.
Beaulieu teaches whey protein aggregates that may be used as emulsifiers in food products.  The whey protein aggregates are prepared by subjecting the aqueous solution of demineralized whey protein with a pH of 6.3-9 to a temperature of between 80⁰C to 95⁰C, during a time period of from 10 seconds to 30 minutes, to obtain aggregates of whey protein in a denatured status (Abstract; P1, L4-8; P1, L36-P2, L12; P2, L34-37; P3, L33-P4, L13; P5, L24-30; P7, L1; P7, L33-P8, L3; P8, L10-19 & 34-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Beaulieu, to select whey protein aggregates as the bodying agent in the dressing of Little based in its suitability for its intended purpose with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Little and Beaulieu similarly teach the utilization of bodying agents/emulsifiers in the preparation of food, Little teaches bodying agents, such as monodiglycerides, may be used (C8, L41-44) and Beaulieu recognizes the equivalence of monodiglycerides and whey protein aggregates as emulsifiers in foodstuff (Abstract; P1, L4-8 and 20-23; and P7, L33-P8, L3), Beaulieu teaches the whey protein aggregates are ideally suited for use as an emulsifier since they are able to stabilize fat and/or air in an aqueous system for prolonged period, have a neutral taste, i.e. no off-flavor, add nutritional value, and increase mouthfeel (P2, L34-37; P3, L1-4; P8, L5-8 and 23-26), Little teaches the dressing may contain colloid formers, such as gums, and bodying agents (C8, L27-44) and Beaulieu teaches the whey protein aggregates may be used together with other active materials, such as polysaccharides (e.g., gums) (P8, L21-23), and said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitations of b) optionally, homogenizing the dairy base, c) heat-treating the liquid dairy base at a temperature of at least 70 degrees C for a duration sufficient to obtain at least a factor 105 reduction in the number of colony forming units of the liquid dairy base, and d) cooling the liquid dairy base to at most 10 degrees C, thereby obtaining the thickened dairy liquid, said method furthermore comprising adding chloride salt of Na+, K+ and/or Ca2+ to the dairy base before and/or after the heat-treatment of step c) in an amount sufficient to obtain a total amount of added chloride salt of Na+, K+ and Ca2+ of the thickened dairy liquid in the range of 0.1-3% (w/w) as recited in claim 11, Little teaches heating the dairy component at pasteurizing temperatures of about 160⁰F/71⁰C or greater for a period of time no longer than about 30 minutes to obtain a product with a total culture count of usually only a few hundred and rarely more than 3,000 to 5,000 per mil (step c) (C2, L7-13; C5, L24-30, 63-68, and 72-75).  Homogenizing may be conveniently effected during heat treatment (step b) (C8, L55-56; and C9, L24-28).  The homogenized dressing may be cooled to 50⁰F/10⁰C or to refrigeration temperature (about 40⁰F/about 4.4⁰C) (step d) (C7, L16-18 and 24-27; and C9, L24-28).  One percent salt (NaCl) may be added after heat treatment of the dressing or adding 3% salt (NaCl) prior to heat treatment (C9, L9-18; C10, L29-34; and C11, L18-24).  
Since the dairy liquid of claim 11 is the same as the dressing disclosed by modified Little, as set forth above, the claim is unpatentable even if the dressing of modified Little was made by a different process.  See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Further, the method steps as recited in the claims does not appear to produce a materially different product from the prior art.

With respect to claim 12, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of comprising at least 5% (w/w) protein as recited in claim 12, modified Little teaches the dressing comprises milk (about 3.3% protein) and/or cream (about 3% protein) as well as up to 3% of bodying agents (whey protein aggregates) (C5, L5-22, 31-35, and 57-62; C8, L37-44; C9, L9-13; and C11, L18-21).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
With respect to claim 13, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of comprising at most 10% (w/w) fat as recited in claim 13, modified Little teaches dressing may comprise as much as 20% butterfat (C5, L68-71) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 19, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the dairy base of step a) contains 0.4-3% (w/w) acid-gellable whey protein aggregates as recited in claim 19, modified Little teaches the dressing may further comprise up to 3.00 percent of bodying agents (whey protein aggregates) (C8, L41-44) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 20, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the chloride salt of Na+, K+, and/or Ca2+ is added prior to the heat treatment in an amount in the range of 0.4-1.2% (w/w) as recited in claim 20, Little teaches 1% salt (NaCl) may be added after heat treatment of the dressing or adding the salt prior to heat treatment (C9, L9-18 and 30-32; C10, L29-34; and C11, L18-24).  

With respect to claim 21, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the dairy base of step a) contains a total amount of carbohydrate-based stabilisers of at most 0.2% (w/w) as recited in claim 21, Little teaches about 0.01% to 1.50%, by weight, of a colloid former is added to the cream and/or milk, and 0.25% of guar gum was used as a colloid former in one example (C9, L9-24; C11, L9-29 and 50-52; and C12, L37-40).  The range of colloid former in Little encompasses the presently claimed amount of carbohydrate-based stabilisers.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 22, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the dairy base comprises at least 5% (w/w) protein as recited in claim 22, modified Little teaches the dressing comprises milk (about 3.3% protein) and/or cream (about 3% protein) as well as up to 3% of bodying agents (whey protein aggregates) (C5, L5-22, 31-35, and 57-62; C8, L37-44; C9, L9-13; and C11, L18-21).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 24, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the dairy base comprises at most 10% (w/w) fat as recited in claim 24, modified Little teaches the dressing may comprise as much as 20% butterfat (C5, L68-71) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 26, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein at least 10% (w/w) of the total amount of added chloride salt of Na+, K+, and/or Ca2+ is added before the heat-treatment and the rest is added after the heat-treatment as recited in claim 26, Little teaches adding salt before and/or after heat treatment (C9, L9-18; C10, L29-34; and C11, L18-24).
	
With respect to claim 27, modified Little is relied upon for the teaching of the dairy liquid of claim 11.
Regarding the limitation of wherein the added chloride salt of Na+, K+, and/or Ca2+ comprises one or more salts selected from the group consisting of NaCl, KCl, and CaCl2 as recited in claim 27, Little teaches adding salt (NaCl) to prepare the dressing (C9, L9-18; C10, L29-34; and C11, L18-24).

Response to Arguments
Applicant’s arguments filed January 7, 2022 have been fully considered.
Due to the amendments to the claims, the rejection of claims 11-13, 19-22, 24, 26, and 27 over Little in view of Huss as well as Bottomley in view of Huss in the previous Office Action have been withdrawn.  Upon further searching and consideration, a new ground of rejection has been made.  As discussed above, Little in view of Beaulieu as well as Little in view of Gaymont and Beaulieu teach products that are substantially similarly to the presently claimed invention.  Applicant’s arguments with respect to Huss and Bottomley have been fully considered but are moot as the references are not being used in the current rejection (P8-P10).
Applicant’s arguments with respect to Little have been fully considered, but they are unpersuasive.
Applicant argues as previously submitted, Little does not disclose or suggest using a pH of 6-8 as recited in the present claims. Moreover, Little does not provide any teaching, suggestion, or motivation of using a pH from 6-8 as recited in the claims for mouthfeel or graininess. Rather, Little discloses modifications of pH to affect flavor and fails to provide any teaching, suggestion, or motivation to use a pH of 6-8 as presently claimed for mouthfeel or graininess. Furthermore, as described in Bottomley (cited below), sensitivity to pH changes is quite high and can result in undesirable consequences even with slight changes (e.g., 0.2 units), and therefore one of skill in the art would not have been motivated to change the pH from 5 as disclosed in Little to about 6-8 as presently claimed (P7).
Examiner disagrees.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to modify Little is found within the cited prior art references as well as knowledge generally available to one of ordinary skill in the art.  As discussed above, one of ordinary skill in the art would have been motivated to select any portions of the disclosed ranges of pH, including the instantly claimed range, from the ranges disclosed in the prior art references because Gaymont and Little similarly teach dressing for cottage cheese, Gaymont teaches it is desirable that the dressing has a pH in the range of 4 to 7 for improved shelf life of the product (P6, L2-3), Little teaches the shelf life of the creamed cottage cheese will have at least 10 to 12 week’s shelf life in one example (C11, L27-29), Little also teaches the pH of the dressing can be adjusted based upon the desired taste of the final product since the reference teaches cream has a pH of about 6.4 – 6.6 and results in a very mild and bland product and cream dressing acidified to a pH to below about 5.0 has a much more “cultured type flavor” than when partially acidified to a pH in the range of 5.2-5.8 (C3, L8-11, 41-43, 53-57, and 63-67), and it is well understood that flavor is a matter of choice.  It is understood that taste is a matter of choice and is the subjective opinion of the person sampling the flavor composition.  See MPEP 2173.05(b).  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.  
Additionally, Little teaches the dressing has a pH of below about 5.0 (C3, L53-57; and C7, L1-4).  While Little does not teach the claimed pH in the range of 6-8, a prima facie case of obviousness exists since the pH in the dressing of Little is interpreted to includes values slightly above 5 and is substantially close to the claimed pH range, and there are insubstantial differences between a dressing with a pH of about 5 as taught in Little and the corresponding thickened dairy liquid with a pH in the range of 5-8, and preferably in the range of pH 6-8, as disclosed in the instant specification (P5, L17-18).  See Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0) and MPEP 2144.05.
Applicant argues, as acknowledged by the Examiner, Little does not expressly disclose the colloid former is a whey protein aggregate.  Furthermore, the composition of Little in combination with Huss is not substantially similar to that of the present invention due to the presence of acid gellable whey protein aggregates prepared by heat-denaturation of a demineralised whey protein solution having a pH in the range of 6-8 at a temperature of at least 68 degrees C for at most 60 minutes with or without shear forces acting on the whey protein during the denaturation, which, as shown in Example 3, aid in the formation of a cheese dressing at pH 6-8 with a pleasant, viscous mouthfeel and only a very low level or even no detectable graininess. Moreover, as shown in Example 2 the absence of acid gellable whey protein aggregates leads to unacceptable mouthfeel, further highlighting the significance of such acid gellable whey protein aggregates in the claimed heat-treated dairy liquid (P7-P8).
Examiner disagrees. As discussed above, while Little does not expressly disclose the bodying agent comprises acid-gellable whey protein aggregates (C8, L41-44), Beaulieu is relied upon for this limitation and teaches whey protein aggregates may be used as emulsifiers in food products (Abstract; P1, L4-8; P1, L36-P2, L12; P2, L34-37; P3, L33-P4, L13; P5, L24-30; P7, L1; P7, L33-P8, L3; P8, L10-19 & 34-36).  One of ordinary skill in the art would have been motivated to select whey protein aggregates as the bodying agent in the dressing of Little because Little and Beaulieu similarly teach the utilization of bodying agents/emulsifiers in the preparation of food, Little teaches bodying agents, such as monodiglycerides, may be used (C8, L41-44) and Beaulieu recognizes the equivalence of monodiglycerides and whey protein aggregates as emulsifiers in foodstuff (Abstract; P1, L4-8 and 20-23; and P7, L33-P8, L3), Beaulieu teaches the whey protein aggregates are ideally suited for use as an emulsifier since they are able to stabilize fat and/or air in an aqueous system for prolonged period, have a neutral taste, i.e. no off-flavor, and add nutritional value (P2, L34-37; P3, L1-4; and P8, L5-8), and said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish entirely expected result.  Additionally, the pleasant mouthfeel characteristic as described by the Applicant is indeed expected in view of the prior art since Beaulieu teaches the whey protein aggregates are ideally suited for use as an emulsifier since they increase mouthfeel (P8, L23-26).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793